Citation Nr: 0504663	
Decision Date: 02/18/05    Archive Date: 02/24/05

DOCKET NO.  03-16 889	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico



THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim for service connection for chronic 
impairment of the lumbar spine.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Estela I. Velez Pollack, Associate Counsel



INTRODUCTION

The veteran had active service from January 1981 to January 
1985.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of June 2002 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Albuquerque, New Mexico.  The RO denied reopening the claim 
for service connection for chronic impairment of the lumbar 
spine.

The Board has found that additional development of evidence 
is warranted with respect to the veteran's claim for service 
connection for chronic impairment of the lumbar spine.  
Accordingly, that issue is addressed in the REMAND portion of 
the decision below.  The claim is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC. 


FINDINGS OF FACT

1.  Service connection for chronic impairment of the lower 
back was most recently denied by the RO in an April 1995 
rating decision.  The veteran did not appeal the decision and 
it became final.

2.  The RO declined to find that new and material evidence 
had been submitted to reopen the veteran's claim of 
entitlement to service connection for chronic impairment of 
the lumbar spine in a June 2002 rating decision.

3.  The evidence received since the April 1995 rating 
decision was not previously of record, relates to an 
unestablished fact necessary to substantiate the claim for 
service connection for chronic impairment of the lumbar 
spine, and raises a reasonable possibility of substantiating 
the claim.



CONCLUSIONS OF LAW

1.  The April 1995 rating decision, which denied service 
connection for chronic impairment of the lower back, is 
final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 
20.302(b), 20.1103 (2004).

2.  The evidence received since the April 1995 rating 
decision, which denied service connection for chronic 
impairment lumbar spine, is new and material, and the claim 
is reopened.  38 U.S.C.A. §§ 5103A, 5107, 5108 (West 2002); 
38 C.F.R. §  3.156(a) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The Act is applicable to all 
claims filed on or after the date of enactment, November 9, 
2000, or filed before the date of enactment and not yet final 
as of that date.  The new law eliminates the concept of a 
well-grounded claim, and redefines the obligations of the VA 
with respect to the duty to assist claimants in the 
development of their claims.  First, the VA has a duty to 
notify the claimant and his representative, if represented, 
of any information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. §§ 5102 and 5103 (West 2002).  
Second, the VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West 2002).  

The VA has promulgated revised regulations to implement these 
changes in the law.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a)(2004).  The intended effect of the new 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits, or who 
attempts to reopen a previously denied claim.

It appears in this case that all obtainable evidence 
identified by the appellant relative to his claim has been 
obtained and associated with the claims folder, other than 
that which the Board will be seeking through the development 
mentioned in the Remand portion of this decision, below.  The 
record on appeal is sufficient to resolve the matter as to 
whether the claim should be reopened.

II. New and Material Evidence

The RO, in a decision dated in December 1985, denied the 
veteran's claim of entitlement to service connection for 
chronic impairment lumbar spine.  The RO found at the time 
that, although the service medical records showed back 
complaints, on a VA examination, conducted in July 1985, no 
abnormality of the back was found.  The veteran did not 
appeal the RO's decision, and it became final.

The evidence of record at the time of the December 1985 RO 
decision that denied service for a back disorder included the 
veteran's service medical records and a VA examination of 
July 1985.  When examined for enlistment into service in 
September 1980, the veteran's musculoskeletal system was 
normal.

Service medical records show that the veteran complained of 
lower back pain in April 1983, May 1983 and June 1984 due to 
a fall incurred while on duty on board a ship in 1982.  
Examinations at that time showed a normal spine with no 
swelling and full range of motion but tenderness in the lower 
to middle back.  Muscle sprain to the lower back was 
diagnosed each time.  When examined for discharge in December 
1984, a back disorder or abnormality was not reported.

A July 1985 VA examination report reflects the veteran's 
complaints of back pain since 1982.  The examiner found no 
significant abnormalities with no atrophy in the spinous 
muscles, no spasms or fasciculations.  There was full range 
of motion. Tenderness over L4 was noted.

As noted, in the unappealed December 1985 rating decision, 
the RO denied the veteran's claim for service connection for 
chronic impairment of the lower back.
In July 1991, the veteran submitted a request to reopen his 
claim of entitlement to service connection for residuals of a 
back injury and, in a rating decision of April 1992, the RO 
continued to deny service connection for a low back disorder.  
The RO found at that time that VA outpatient treatment 
records showed that the veteran had continued to receive 
treatment for his back condition.  He noted that a VA 
examination report of October 1991 noted chronic low back 
pain with no physical findings.  X-rays were negative.  
However, some calcifications of the superior anterior aspects 
of the L4 and L2 vertebral bodies were noted.

In August 1992, the veteran submitted another request to 
reopen his claim.  The veteran submitted private medical 
records showing that in July 1991, x-rays showed bilateral 
pars defects, slight narrowing of the L5-S1 interspace, and 
minimal degenerative spurring at the L3-L4 level.  In a June 
1993 rating decision, the RO continued to deny service 
connection for a lower back problem.  The RO provided a brief 
history of the veteran's claim, but did not provide an 
explanation for his denial of service connection.

In September 1994, the veteran submitted another request to 
reopen his claim.  In an April 1995 rating decision, the RO 
denied reopening of the claim on the basis that the veteran 
had not submitted new and material evidence in support of his 
claim.

In March 2001, the veteran filed a claim for service 
connection for problems with his lower back, neck and small 
left finger.  In a June 2001 letter, the RO advised him of 
the need to submit new and material evidence regarding his 
lower back condition.  In a rating decision of June 2002, the 
RO continued to deny the claim for service connection for 
chronic impairment of the lumbar spine because new and 
material evidence was not submitted.  Specifically, the RO 
noted that the veteran had not submitted medical evidence to 
support his claim and that there were no records showing that 
the veteran suffered from back problems due to his military 
service.

The evidence added to the record since the April 1995 rating 
decision that denied his claim for service connection for a 
low back disorder consisted of VA medical records.

Added to the record since April 1995, were VA medical records 
that show the veteran was treated for problems with his lower 
back from May 1985 through July 1991.  These records show 
nine separate occasions where the veteran sought treatment 
for chronic low back pain.  Five of those records had been 
previously submitted; the remainder were new to the record.  
Included in the new records was one of a visit in July 1985 
where the veteran complained that he was suffering from low 
back pain which radiated down both legs and that the pain was 
constant from morning to night.

As noted above, private medical records of July 1991 showed a 
diagnosis of bilateral pars defect of the lumbar spine.

The April 1995 rating decision was final based upon the 
evidence then of record.  However, a previously finally 
denied claim will be reopened if new and material evidence is 
submitted. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  If the 
Board determines that the evidence is new and material, the 
case is reopened and evaluated in light of all the evidence, 
both new and old.  Manio v. Derwinski, 1 Vet. App. 140, 145 
(1991).  In making this determination, the Board must look at 
all of the evidence submitted since the time that the claim 
was finally disallowed on any basis, not only since the time 
the claim was last disallowed on the merits.  Evans v. Brown, 
9 Vet. App. 273 (1996).  In the present case, this means that 
the Board must look at all the evidence submitted since the 
April 1995 decision, which was the most recent final 
adjudication that disallowed the veteran's claim.

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration 
which is neither cumulative nor redundant and which by itself 
or in connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  See 
Hodge v. West, 155 F.3d. 1356 (Fed. Cir. 1998).  Evidence 
that is solely cumulative or repetitious in character will 
not serve as a basis for reconsideration of a previous 
decision.  Moreover, Hodge stressed that under the regulation 
new evidence could be material if that evidence provided "a 
more complete picture of the circumstances surrounding the 
origin of a veteran's injury or disability, even where it 
will not eventually convince the Board to alter its ratings 
decision."  Hodge at 1363.  The Board notes that the legal 
standard of what constitutes "new and material" evidence 
was recently amended.  This amendment is inapplicable in the 
instant case as the amendment applies prospectively to claims 
filed on or after August 29, 2001.  66 Fed. Reg. 45,620, 
45,630 (August 29, 2001).

As noted above, the veteran filed a claim for a disability of 
the lumbar spine.  This claim was treated by the RO as a 
request to reopen the initially denied claim of May 1985 for 
the same condition.  The evidence added to the record 
includes VA medical records documenting four additional 
visits, in May 1985, July 1985, December 1985, and August 
1986, for treatment of chronic low back pain.  This evidence 
is new, and does bear directly on the question of whether the 
veteran has a back disorder related to active military 
service.  In the Board's opinion, under the Federal Circuit 
Court case law, this evidence provides a more complete 
picture of the veteran's problems with his lumbar spine, 
which, in fairness, would warrant additional consideration of 
the matter at hand.  Hodge, supra.  Specifically, the new 
records document the progress of the veteran's problems with 
his back, they provide a more complete picture regarding the 
acuteness of the symptoms, the frequency of the complaints 
and need for treatment.  The Board notes that x-rays 
documented in the new medical records submitted do not show 
any back abnormalities, however, they predate the July 1991 
x-ray that shows a bilateral pars disorder of the lumbar 
spine.  Therefore, we believe that the new medical records 
may provide an explanation for the currently diagnosed 
bilateral pars disorder and thus do bear directly and 
substantially upon the specific matter under consideration 
and are so significant as to warrant again considering of the 
merits of the claim on appeal.  See Hodge, supra.  Thus, this 
evidence is new and material, and we may reopen the veteran's 
claim of entitlement to service connection for chronic 
impairment of the lumbar spine.

However, the adjudication of the veteran's claim does not end 
with a finding that new and material evidence has been 
submitted, nor is a grant of service connection assured.  
Once a claim is reopened, the VCAA provides that the 
Secretary shall make reasonable efforts to assist a claimant 
in obtaining evidence necessary to substantiate the veteran's 
claim for benefits, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
See 38 U.S.C.A. §5103A.  Here, as noted below in the Remand, 
the Board is requesting additional development with respect 
to the underlying claim of service connection for a 
disability of the lumbar spine, and will issue a final 
decision once that development is complete, if the case is 
ultimately returned to the Board.


ORDER

New and material evidence having been submitted, the claim 
for entitlement to service connection for chronic impairment 
of the lumbar spine is reopened, and the appeal is, to that 
extent, granted.


REMAND

The VCAA substantially modified the circumstances under which 
VA's duty to notify and assist claimants applies, and how 
that duty is to be discharged.  See 38 U.S.C.A. §§ 5100- 
5103A, 5106-7.  VA has published regulations implementing 
many of the provisions of the VCAA.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2004).

Under the new law and regulations, first, VA has a duty to 
provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete.  38 U.S.C.A. § 5102; 
38 C.F.R. § 3.159(b)(2).  Second, VA has a duty to notify the 
claimant as to any information and evidence needed to 
substantiate and complete a claim, and as to what part of 
that evidence is to be provided by the claimant and what part 
VA will attempt to obtain for the claimant.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); see Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 Vet. 
App. 370, 373-74 (2002).  Third, VA has a duty to assist 
claimants in obtaining evidence needed to substantiate a 
claim.  38 U.S.C.A. §§ 5107(a), 5103A;  38 C.F.R. § 3.159(c).

The Board notes that the VCAA requires that VA afford a 
veteran a medical examination or obtain a medical opinion 
when necessary to make a decision on the claim.  See 
38 U.S.C.A. §  5103A(d).  When medical evidence is not 
adequate, the VA must supplement the record by seeking an 
advisory opinion or ordering another examination.  38 C.F.R. 
§ 3.159(c)(4)(i).  See Littke v. Derwinski, 1 Vet. App. 90 
(1991).  

In this case, the veteran seeks service connection for a 
disability of the lumbar spine.  Service medical records 
reflect that the veteran claims that in 1982 he injured his 
lower back in an accident while on duty on board a ship.  
While still in service he was treated for pain in his lower 
back in April 1983, May 1983 and June 1984.  Examinations at 
that time showed a normal spine with no swelling and full 
range of motion but tenderness in the lower to middle back.  
Muscle sprain to the lower back was diagnosed each time.  
When examined for discharge in December 1984, a back disorder 
or abnormality was not reported.

A July 1985 VA examination report found no significant 
abnormalities with no atrophy in the spinous muscles, no 
spasms or fasciculations.  There was full range of motion.  
Tenderness over L4 was noted.  A VA exam report of October 
1991 noted chronic low back pain with no physical findings.  
X-rays were negative.  However, some calcifications of the 
superior anterior aspects of the L4 and L2 vertebral bodies 
were noted.  Private medical records show that in July 1991, 
x-rays showed bilateral pars defects of the lumbar spine, 
slight narrowing of the L5-S1 interspace, and minimal 
degenerative spurring at the L3-L4 level.  No VA examination 
to determine the etiology of the bilateral pars defects, 
narrowing of the spaces and degenerative spurring has been 
done.

The Board believes that, in the interest of fairness and due 
process, the veteran should be afforded a VA examination to 
determine the etiology of any back disorder found to be 
currently present.

Thus, this case is REMANDED to the RO for the following 
action:

1.  The veteran should be afforded a VA 
examination to determine the nature and 
etiology of any back disorder which the 
veteran may currently have.  The claims 
folder should be made available to the 
examiner for review before the 
examination.  The examiner should 
specifically comment as to whether it is 
as likely as not (i.e., to at least a 50-
50 degree of probability) that any 
currently found back disability was 
caused or had origin during by the 
veteran's service, or whether such an 
etiology or relationship is unlikely 
(i.e., less than a 50-50 probability).  
It is requested that reasoning be 
afforded in support of any opinion 
provided.

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record and determine if the benefits 
sought on appeal may now be granted.  If 
any benefit sought on appeal, for which a 
notice of disagreement has been filed, 
remains denied, the appellant and 
representative, if any, should be 
furnished a SSOC and given the 
opportunity to respond thereto.

4.  The RO and the veteran are advised 
that the Board is obligated by law to 
ensure that the RO complies with its 
directives, as well as those of the 
United States Court of Appeals for 
Veterans Claims (Court).  The Court has 
stated that compliance by the Board or 
the RO is neither optional nor 
discretionary.  Where the remand orders 
of the Board or the Court are not 
complied with, the Board errs as a matter 
of law when it fails to ensure 
compliance.  Stegall v. West, 11 Vet. 
App. 268, 271 (1998).

If upon completion of the above action the claim remains 
denied, the case should be returned to the Board after 
compliance with requisite appellate procedures.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


